



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Ashmore,









2011 BCCA 18




Date: 20110124

Docket:  CA037354

Between:

Regina

Respondent



And

Jeffrey Alan
Ashmore

Appellant



RESTRICTION
ON PUBLICATION:  AN ORDER HAS BEEN MADE IN THIS CASE PURSUANT TO SECTION
486.5(1) OF THE
CRIMINAL CODE
THAT PROHIBITS ANY INFORMATION THAT COULD
IDENTIFY THE UNDERCOVER POLICE OFFICERS INVOLVED IN THESE PROCEEDINGS BEING
PUBLISHED, BROADCAST OR TRANSMITTED.




Before:



The Honourable Mr. Justice Frankel





The Honourable Mr. Justice Tysoe





The Honourable Madam Justice Neilson




On
appeal from:  Supreme Court of British Columbia, April 27, 2009

(
R.
v. Ashmore
, New Westminster Registry No. X068922)




Counsel for the Appellant:



P.D. Angly





Counsel for the Respondent:



J. Duncan





Place and Date of Hearing:



Vancouver, British
  Columbia

October 19, 2010





Written Submissions Received:



November 15 and 19,
  2010





Place and Date of Judgment:



Vancouver, British
  Columbia

January 24, 2011









Written Reasons by:





The Honourable Mr. Justice Frankel







Concurred in by:





The Honourable Mr. Justice Tysoe

The Honourable Madam Justice Neilson








Reasons for Judgment of the Honourable
Mr. Justice Frankel:

Introduction

[1]

Jeffrey Alan Ashmore was convicted of the first degree murder of Jeffrey
Sabine by a jury.  At trial, Mr. Ashmore did not deny participating in Mr. Sabines
murder, but argued that it was not planned and deliberate.  In appealing his
conviction, Mr. Ashmore challenges the admissibility of a number of
statements and a re-enactment that the trial judge, Mr. Justice Bernard of
the Supreme Court of British Columbia, ruled admissible following a series of
voir
dires
.  The first statements were made to an undercover police officer
while Mr. Ashmore was at liberty.  The second statements were made to a
police officer during post-arrest interviews.  The re-enactment followed those
interviews.  The last statement was a recorded telephone conversation between Mr. Ashmore
and his mother.

[2]

Mr. Ashmore contends that his statements to the undercover officer,
who was posing as a crime boss in what is sometimes referred to as a Mr. Big
operation, should have been excluded because they are more prejudicial than
probative.

[3]

As for the post-arrest statements, the re-enactment, and the telephone conversation,
Mr. Ashmore contends those should have been excluded because of violations
of his rights under the
Canadian Charter of Rights and Freedoms
, Part I
of the
Constitution Act
, 1982, being Schedule B to the
Canada
Act 1982
(U.K.), 1982, c. 11.  In particular, he submits he was:  (a) denied
the right to counsel guaranteed by s. 10(b), by reason of deficiencies in
the advice he received from a legal aid duty counsel; and (b) arbitrarily
detained contrary to s. 9 of the
Charter
, when he was held in police
cells over a weekend after a judicial justice of the peace had remanded him into
custody.  In addition, on the basis of the recent decision of the Supreme Court
of Canada in
R. v. Sinclair
, 2010 SCC 35, 259 C.C.C. (3d) 443, Mr. Ashmore
now says that he should have been re-advised of his right to counsel during the
first post-arrest interview, before being shown a video clip of him admitting his
involvement in the murder to the undercover officer and, again, prior to being
asked to participate in the re-enactment.  The Crown does not object to these new
issues being raised for the first time on appeal.  I take this to be because
the Crown and Mr. Ashmore are in agreement that the evidentiary foundation
for these issues was laid at trial.

[4]

The factums in this appeal were filed prior to the release of
Sinclair
,
and the companion decisions of
R. v. McCrimmon
, 2010 SCC 36, 259 C.C.C.
(3d) 519, and
R. v. Willier
, 2010 SCC 37, 259 C.C.C. (3d) 536.  Although
the parties addressed those decisions in their respective oral arguments, they
were given leave to file supplementary written submissions.

[5]

For the reasons that follow, I would dismiss this appeal.  As I will
discuss, I agree with Mr. Ashmore only to the extent of finding that he
was arbitrarily detained during the time he participated in the re-enactment. 
However, I would not exclude any evidence as a result of that violation of his
rights.

Narrative Overview

[6]

What follows is an overview of the case.  Other aspects of the evidence
will be discussed in relation to specific grounds of appeal.

[7]

Mr. Sabine was the common-law spouse of Beverly Earhart.  Mr. Ashmore
was in a relationship with Ms. Earharts daughter, Ashleigh Hiebert.  It
was the Crowns theory that Ms. Earhart wanted out of the relationship with
Mr. Sabine and, together with Mr. Ashmore, devised a plan to kill
him.  Mr. Sabines death was to be made to appear incidental to a robbery. 
On the evening of February 8, 2006, Mr. Ashmore, aided by Christopher Cyz,
strangled Mr. Sabine to death with a video cable in an apartment in
Surrey, British Columbia.  Mr. Ashmore and Ms. Earhart then took Mr. Sabines
body to Annacis Island in Delta and threw it into the Fraser River.

[8]

On February 10, 2006, Ms. Earhart reported Mr. Sabine missing
to the Surrey Detachment of the Royal Canadian Mounted Police.  Later that day,
members of the Delta Police Department found Mr. Sabines body.  Inspector
(then Staff Sergeant) Lorne Pike of the Delta Police Department notified Ms. Earhart
that the body had been found.

[9]

Inspector Pike interviewed Mr. Ashmore, Ms. Earhart, Ms. Hiebert,
and Mr. Cyz on February 13, 2006.  Because of discrepancies in the
accounts they gave, Inspector Pike decided to re-interview Mr. Ashmore
later that day.  During that interview, Mr. Ashmore said that Ms. Earhart
came to his apartment in the early morning hours and told him that she had
killed Mr. Sabine; that he went with her back to her apartment where he
found Mr. Sabines body; that he helped her dispose of the body on Annacis
Island; and that he disposed of the wire and gloves used in the killing.  Mr. Ashmore
showed the police a trash bin into which he said he threw the wire and gloves. 
At this point, Mr. Ashmore was arrested for murder.  After participating
in a further interview and a re-enactment, Mr. Ashmore was released
without charge.  The Crown did not seek to have those statements or that re-enactment
admitted as evidence.

[10]

Ms. Earhart was arrested for second degree murder on February 14,
2006.  She was released on bail on February 28, 2006.

[11]

As Inspector Pike was not satisfied that he had the whole story
regarding Mr. Sabines death, he continued the investigation.  To that
end, the police obtained a wiretap authorization and mounted an undercover
operation.  In that operation, an officer known as Steve befriended Mr. Ashmore. 
On April 24, 2006, Mr. Ashmore told Steve how he had strangled Mr. Sabine
with Mr. Cyzs assistance and that the killing had been carried out at the
request of Ms. Earhart.  Mr. Ashmore made further admissions to Steve
on May 4, 2006.

[12]

Mr. Ashmore was arrested at 2:52 p.m. on Friday, May 12, 2006.  Beginning
with that arrest and continuing throughout the weekend, the police audio or
video recorded virtually all of their interactions with Mr. Ashmore.

[13]

Ms. Earhart, Ms. Hiebert, and Mr. Cyz were also arrested on
Friday afternoon.  In accordance with standard police procedure, Mr. Ashmore
and the others were taken to Delta Police Headquarters where they were
processed and booked in to the cellblock area in the order in which they had
been arrested.  Booking in was completed by 4:00 p.m.

[14]

At the time of his arrest, Mr. Ashmore was informed that:  (a) he
was being arrested for first degree murder; (b) he faced the possibility of
life imprisonment; (c) he had the right to retain and instruct counsel in
private without delay; (d) he could call any lawyer of his choosing; (e) there
was a 24-hour telephone service available if he wished to speak to a legal aid
duty counsel in private; (f) he may be monitored by audio-video surveillance
while in custody, except while speaking with counsel in private; and (g) he had
the right to remain silent, but that anything he said may be given in evidence. 
Mr. Ashmore said that he did not have a lawyer and he wished to speak with
a legal aid duty counsel.

[15]

Sergeant Guy Lesson was responsible for facilitating the exercise of the
right to counsel by Mr. Ashmore and the others.  He dealt with them in the
order in which they had been booked in.  At 7:25 p.m., Sergeant Lesson took Mr. Ashmore
to a private telephone room.  After confirming with Mr. Ashmore that he
wished to speak with a legal aid duty counsel, the officer placed a call to the
24-hour legal aid number and left a message asking for a return call.  Ronald J.
Dumonceaux returned that call at 8:05 p.m.  Sergeant Lesson advised Mr. Dumonceaux
that Mr. Ashmore had been arrested for first degree murder.  Mr. Dumonceaux
and Mr. Ashmore then spoke, in private, for approximately two and one-half
to three minutes.  Following this, Mr. Ashmore indicated to Sergeant
Lesson that he was satisfied with the opportunity he had been given to contact
counsel.

[16]

Mr. Ashmore spent the night in a cell at police headquarters.  At
9:04 a.m. the following morning, Saturday, May 13, 2006, Mr. Ashmore
participated in a teleconference hearing before a judicial justice of the peace
who was located at the Judicial Centre in Burnaby.  Acting in accordance with
s. 515(11) of the
Criminal Code
, R.S.C. 1985, c. C-46, the justice
ordered Mr. Ashmore detained in custody, to appear before a Provincial
Court judge on Monday, May 15, 2006.  Following that hearing, Mr. Ashmore
was returned to his cell.  The warrant of committal issued by the justice
commanded the police to Take the accused into custody and to take the accused
and convey him/her safely to a prison in the Province of British Columbia being
either a federal institution, a provincial institution or a police lockup and
deliver him/her to the keeper thereof.

[17]

Starting at 1:15 p.m. on Saturday, Inspector Pike interviewed Mr. Ashmore
for two hours in a room located on the second floor of police headquarters.  The
officer began by telling Mr. Ashmore that he was not obliged to say
anything, but that anything he did say may be given in evidence.  Mr. Ashmore
said that he understood, and confirmed he had spoken with a lawyer.  Inspector
Pike said that he did not want Mr. Ashmore to think that he was compelled
to say anything and Mr. Ashmore acknowledged that he understood this.

[18]

Part way through that interview, Inspector Pike played a video clip of Mr. Ashmore
admitting to Steve that he participated in Mr. Sabines murder.  After
seeing that clip, Mr. Ashmore confessed his involvement in the murder and
described in detail his role, and the roles of the other parties.  At the end
of the interview, Mr. Ashmore agreed to participate in a re-enactment.  He
was then returned to his cell.

[19]

Approximately three hours later, Mr. Ashmore was taken from his
cell to a different interview room at police headquarters.  Inspector Pike advised
Mr. Ashmore that it was up to him whether he participated in a
re-enactment and that he had the right to consult with a lawyer.  Mr. Ashmore
said that he wished to speak with Ms. Hieberts lawyer and Inspector Pike told
him that those arrangements could be made.  When Mr. Ashmore then stated, Lets
just do the re-enactment, Inspector Pike advised him that his participation
was strictly voluntary and confirmed with Mr. Ashmore that he was sure
he did not want to speak with a lawyer.  The officer also confirmed with Mr. Ashmore
that he was aware that:  (a) he had a right to consult a lawyer before participating
in the re-enactment; (b) he was not obliged to say anything; and (c) anything
he did say may be given in evidence.

[20]

Inspector Pike produced a drawing of the apartment in which Mr. Sabine
had been killed and went over it with Mr. Ashmore.  As they did so, Mr. Ashmore
described how events unfolded.  Inspector Pike and Mr. Ashmore then left
police headquarters to conduct the re-enactment.

[21]

The re-enactment proceeding in stages:

(a)     At the
North Delta Police Station, furniture was arranged to replicate the room in the
apartment where the murder occurred.  Mr. Ashmore then demonstrated how Mr. Sabine
had been killed and how his body had been removed from the apartment.

(b)     At the
apartment building where the murder occurred, Mr. Ashmore demonstrated how
Mr. Sabines body had been taken down a stairwell and placed in a vehicle.

(c)     At
Annacis Island, Mr. Ashmore demonstrated how he had disposed of Mr. Sabines
body.

[22]

On the way back to police headquarters, Inspector Pike suggested that Mr. Ashmore
call his mother.  The following day, Sunday, May 14, 2006 (Mothers Day), Mr. Ashmore
telephoned his mother from police headquarters.  During their conversation, Mr. Ashmore
admitted his involvement in Mr. Sabines murder.  That conversation was
recorded.

[23]

It should be noted that Mr. Cyz pleaded guilty to being an accessory
after the fact to murder and Ms. Hiebert pleaded guilty to conspiracy to
commit murder.  Ms. Earhart was convicted of first degree murder at a
subsequent trial.  That conviction is currently under appeal:  Court File No. CA038062.

The Undercover
Operation

Voir Dire
Evidence

[24]

The trial judge declared a
voir dire
to deal with Mr. Ashmores
objection to the evidence of the undercover operation.  No witnesses were
called on that
voir dire
.  Rather, Mr. Ashmores counsel tendered
audio and video recordings of meetings Mr. Ashmore had with Steve and
other undercover officers as exhibits.  Transcripts of some of those recordings
were also tendered.  Portions of the recordings were played on the
voir dire
. 
Mr. Ashmores counsel also referred to what were described as scenario
notes prepared by police officers involved in the undercover operation.

[25]

The principal undercover officer, Steve, portrayed himself as someone
living well from the proceeds of criminal activity.  He offered Mr. Ashmore
and Mr. Cyz what can be described as easy money for performing relatively
simple tasks with criminal overtones.  Steve indicated that he had access to
weapons and considerable sums of money.

[26]

Steve first met Mr. Cyz on March 20, 2006.  On April 10, 2006, Mr. Cyz
introduced Mr. Ashmore to Steve.  At that meeting, Steve asked them to
watch a storage facility in Vancouver.  Afterwards, other undercover officers
took them to a Vancouver Canucks hockey game.  Mr. Ashmore was paid
$200.00 for watching the building.

[27]

On April 20, 2006, Steve had Mr. Ashmore and Mr. Cyz deliver
some boxes to a yacht moored in Vancouver.  Steve was on board the yacht with
other undercover officers.  At one point, a briefcase containing $40,000.00 in
cash was displayed.  Mr. Ashmore was paid $250.00 for his efforts.  On April
22, 2006, Mr. Ashmore and Mr. Cyz were asked to keep watch at a hotel
for a particular person.  They did so by roller-blading around the hotels
parking lot.

[28]

On April 24, 2006, Mr. Cyz met with Steve at a hotel room in
Kelowna.  There were a number of firearms and related paraphernalia on the
bed.  During this meeting, Steve discussed having taken care of someone with
whom he was having trouble.

[29]

Mr. Ashmore joined Steve and Mr. Cyz in Kelowna on April 24th. 
Steve mentioned that there was a deal coming up in May in which everyone could
make a lot of money.  During that meeting, Mr. Ashmore disclosed the
details of Mr. Sabines murder to Steve so that Steve could take care of
it and have Mr. Ashmore continue to work for him without attracting the
attention of the police.

[30]

Mr. Ashmore met Steve again at a hotel room in Richmond on May 4,
2006.  At that meeting, Mr. Ashmore disclosed further details of Mr. Sabines
murder, including that it had been planned some one or two months in advance.

[31]

Throughout the undercover operation, Steve was vague about the nature of
the criminal activities in which he was involved.  At no time did he suggest he
was looking for someone who was capable of killing or committing acts of
violence to further the goals of his criminal organization.

Trial Judges Ruling

[32]

Mr. Ashmore objected to the admission of the undercover-operation evidence
on the basis that its prejudicial effect outweighed its admitted probative
value.  It was common ground that it was not possible to edit the recordings to
remove those portions which provided the criminal context to the relationship
between Mr. Ashmore and Steve.  Mr. Ashmore submitted that any
prejudicial words or phrases that were not probative
per se
had to be
excluded.  He also submitted that: (a) the prejudicial effect of the evidence
was high because of the overtones of violence; and (b) the probative value of
the evidence was compromised by an absence of corroborating evidence.

[33]

The trial judge rejected the submission that each word or phrase had to
be dealt with separately.  Noting that no authority had been cited for such a
view, he opined that the contextual evidence might be highly probative in, for
example, assessing the reliability and truthfulness of Mr. Ashmores
admissions.

[34]

The trial judge summarized the prejudicial effect of the evidence as
showing Mr. Ashmore to be a person prepared to engage in unspecified
criminal activity in exchange for money.  The judge described what Mr. Ashmore
did at Steves behest as benign in terms of underworld criminal activity and
noted that there was no suggestion that Mr. Ashmore was being recruited to
engage in acts of violence.  He also noted that Steve had told Mr. Ashmore
that he could leave at any time.

[35]

In holding that the probative value of the evidence exceeded its
prejudicial value, the trial judge said:

[185]    On a reasonable assessment of the
potential prejudice of the evidence in question, I conclude that it is
relatively low.  The whole of the evidence shows the members of the fictitious
criminal organization to be affable and non-threatening men and women enjoying
a relatively comfortable life through the commission of unspecified crimes, and
offering money for relatively benign assistance in furtherance of their crimes
from Mr. Ashmore and others.

[186]    In relation to the probative value
of the evidence in question, I conclude that it is high.  In the course of the
conversations in question, Mr. Ashmore provides a very detailed account of
the killing of Mr. Sabine, the disposal of his body, and the events and
discussions which preceded the killing. It is anything but a bare admission;
moreover, it is given in circumstances which enhance its reliability and it is
not inconsistent with other reliable evidence in relation to the killing.

...

[190]    Applying the approach in [
R. v.
Raza
, [1998] B.C.J. No. 3242 (S.C.)]

to the case at bar,
I find that the evidence has considerable
prima facie
reliability, such
that it should be left to the jury to weigh; that the evidence is highly
probative to live issues at the trial and far outweighs any potential
prejudicial effect it may have; and, that it is reasonable to expect that a
jury could follow instructions about the limited use which can be made of
evidence which is capable of having a prejudicial effect.

[191]    In relation to the fact that the
prejudicial evidence in question arises from a police-created scenario, the law
is clear that undercover operations which draw targets into a criminal
organization (and thus contribute to the creation of prejudicial evidence) are
not
per se
problematic.  The court has recognized an undercover
operation of this sort as a legitimate investigative technique, albeit within
limits; see
R. v. Moore
,

[(1997), 94 B.C.A.C. 281].  It
seems that if the police conduct would shock or outrage the sensibilities of an
informed community aware of the nature of the crime under investigation, then
the court may exclude the evidence as an abuse of process or violation of
fairness: see [
United States of America v. Burns
(1997), 117 C.C.C. (3d)
454 (B.C.C.A)] and
R. v. Mclntyre,

[1994] 2 S.C.R. 480 at para. 55.
 This does not, however, bear upon the analysis of admissibility based upon an
argument of prejudice versus probative value.

[192]    Not surprisingly, in the instant
case it has not been suggested that the police conduct in the course of the
undercover operation was shocking or outrageous in relation to the crime under
investigation.  The undercover scenario in the case at bar pales in comparison
to the ones employed in
Burns

and in
Raza
.

In both
these cases, the court admitted the evidence.

[193]    In conclusion,
I am satisfied that the evidence in question is admissible, subject to the
editing of any potentially prejudicial evidence which does not lend necessary
context to the inculpatory admissions of Mr. Ashmore in relation to the
killing of Mr. Sabine.

Jury Charge

[36]

The trial judge gave the jury the following limiting instructionto
which no objection was taken either at trial or on appealwith respect to how
it could use the contextual evidence regarding Mr. Ashmores relationship
with Steve:

In the course of
the evidence led from the police undercover operator you have heard evidence
which suggests that Mr. Ashmore was prepared to join a criminal
organization and engage in criminal activity for profit.  You have heard this
evidence only because it is relevant to assessing the truth and reliability of
statements that Mr. Ashmore made to Steve who posed as a crime boss;
otherwise it would have been inadmissible as irrelevant.  In the circumstances,
however, the evidence of Mr. Ashmores words about the death of Jeffery
Sabine would not have a context to permit you to assess whether they have truth
and reliability.  This is the only purpose for which you may consider this
evidence; otherwise, it is irrelevant and you must ignore it.  You cannot and
must not use this evidence to conclude that Mr. Ashmore is a bad person or
is the kind of person who could or would have committed the crime with which he
is charged and is, therefore, more likely to have committed the crime charged. 
This line of reasoning is completely impermissible and it is prohibited in our
law.

Analysis

[37]

Mr. Ashmore accepts that his statements to Steve regarding Mr. Sabines
murder are relevant and probative with respect to both his involvement in that
murder and his degree of culpability.  He also accepts that those statements
are inextricably entwined with the overall context of his relationship with
Steve.  His position is that since that context shows him to be a person of bad
character, the evidence is highly prejudicial and, therefore, should not have
been admitted into evidence.  I am unable to accept that submission.

[38]

This Court has previously upheld the admission of statements made by
accused persons during Mr. Big operations.  Whether such evidence should
be excluded on the basis that its prejudicial effect outweighs its probative
value is a discretionary decision for the trial judge which is entitled to
considerable deference on appeal:
R. v. Redd
, 2002 BCCA 325, 165 C.C.C.
(3d) 412 at paras. 33-38, leave refd, [2003] 1 S.C.R. xvi;
R. v.
Bonisteel
, 2008 BCCA 344, 236 C.C.C. (3d) 170 at paras. 39-50; see
also:
R. v. Osmar
, 2007 ONCA 50, 217 C.C.C. (3d) 174 at paras. 49-51,
leave refd, [2007] 2 S.C.R. vii.

[39]

The trial judge was alive to the fact that the evidence of Mr. Ashmores
relationship with Steve was potentially prejudicial (i.e., capable of being
misused by the jury) because it showed him to be a person willing to assist in
the commission of crime in exchange for money.  However, as the judge noted, the
nature of that criminal activity was never made clear and the tasks Mr. Ashmore
was asked to perform were relatively benign.  Indeed, as Mr. Ashmores
counsel said later in addressing the jury, this Mr. Big operation was very
low-key compared to some others.

[40]

In balancing the probative value and prejudicial effects of the
evidence, the trial judge assessed its relevance as high, and its potential
prejudice as low.  In addition, he was of the view that the potential
prejudice could be dealt with by giving the jury an appropriate limiting instruction. 
I see no error in principle in the trial judges treatment of this question. 
Further, it has not been shown that the decision to admit the evidence was
plainly wrong.

The Right
to Counsel

Voir Dire
Evidence

[41]

A single
voir dire
was held to determine:  (a) the voluntariness
of Mr. Ashmores post-arrest statements to Inspector Pike and his participation
in the re-enactment; and (b) whether that evidence should be excluded under
s. 24(2) of the
Charter
, on the basis that legal advice given to Mr. Ashmore
did not satisfy the requirements of s. 10(b).  The admissibility of Mr. Ashmores
telephone conversation with his mother was also in issue, as Mr. Ashmore
took the position that it should be excluded if the statements and re-enactment
that preceded it were excluded.

[42]

By reason of an agreement between counsel, it was only necessary for the
Crown to call Inspector Pike and Sergeant Lesson on the
voir dire
.  Mr. Ashmore
called Mr. Dumonceaux and testified himself.  As Mr. Ashmore does not
challenge the trial judges ruling that the post-arrest statements and re-enactment
were voluntary, it is only necessary to rehearse the evidence germane to the
right to counsel issue.

[43]

Sergeant Lesson testified that before he called the legal aid duty
counsel number, he confirmed with Mr. Ashmore that he wished to speak with
a legal aid lawyer and told him:

·

That he would have access to a telephone directory containing
listings for most lawyers in British Columbia;

·

That he could call any lawyer he wanted;

·

That he should call legal aid if he was not sure what to do; and

·

That if, after speaking with a legal aid lawyer, he was not
satisfied and wished to speak with someone else, then he could do so.

[44]

Mr. Dumonceaux returned Sergeant Lessons call.  He is a lawyer in
private practice in Victoria, having been called to the British Columbia bar in
1998.  He is also a member of the bars of Saskatchewan (1987), Alberta (1996),
and the Northwest Territories (2006).

[45]

Mr. Dumonceaux manages a 24-hour legal aid duty counsel service for
the Legal Services Society of British Columbia.  That service is sometimes
referred to as a Brydges Line, as it was implemented in response to the
decision of the Supreme Court of Canada in
R. v. Brydges
, [1990] 1
S.C.R. 190.  Mr. Dumonceaux started doing Brydges work in 1992, when he
designed and implemented a legal aid duty counsel service in Saskatchewan.  He
designed and implemented the service in British Columbia in 2004, and has also
done so in Alberta (2003) and the Northwest Territories (2006).

[46]

Mr.  Dumonceaux supervises a number of lawyers who have primary
responsibility for dealing with persons requesting legal advice.  If none of
those lawyers are available within 30 minutes to respond to a request, then Mr. Dumonceaux
will do so.  In effect, he is the back-up line.

[47]

Mr. Dumonceaux did not have an independent recollection of his
conversation with Mr. Ashmore, which had taken place nearly two years
before.  In testifying, he refreshed his memory from notes he had made on a
standard form while speaking with Mr. Ashmore.  Mr. Dumonceaux
completes those forms whenever he responds to a Brydges Line call.  He ticks
various boxes on the form to record what specific areas have been covered and
what advice he has given.  Mr. Dumonceaux also relied on the practice he
regularly follows in giving advice to persons charged with murder.

[48]

Mr. Dumonceaux first ascertained that Mr. Ashmore had been
charged with murder and was being held at Delta Police headquarters.  Given the
nature of the charge, Mr. Dumonceaux approached his task on the basis that
the police would use what he described as maximum effort to obtain a
statement from Mr. Ashmore.

[49]

Mr. Dumonceaux said he frames the advice he gives in a positive
manner so as to inform those under arrest what they should do.  He testified
that he gave Mr. Ashmore the following advice:

·

That he had the right to remain silent. (This was repeated two or
three times.);

·

That he should not say anything to the police beyond identifying
himself;

·

That the police were entitled to ask him all the questions they
want, and would do so, but that he should repeatedly say he does not want to
talk to them;

·

That he should assert his right to silence by using expressions
such as:  I dont want to talk to you; I have nothing to say to you; and My
lawyer told me not to talk to you. (This was repeated two or three times.);

·

That he should not listen to the police as they will exaggerate
evidence, misplay evidence, lie about what evidence they have, and try to trick
him;

·

That the police might put someone in his cell and bug his
conversations;

·

That he should act on the basis that the police are listening to
all his conversations, except those with a lawyer;

·

That he should not provide the police with, or consent to the
warrantless taking of, any bodily samples, such as hair, spit, blood, tissue,
or anything from which a DNA sample could be obtained;

·

That he should be careful of any waste, such as blowing his nose
into a tissue.  Waste should either go into the toilet or be cared for;

·

That in the event that the police obtain a warrant for a bodily
sample, he should say I am not consenting but I will comply with the warrant;

·

That the police were entitled to take his photograph but that he
should not participate in any line-ups or take any lie detector (polygraph)
tests;

·

That the police might ask him to participate in a test as a ruse
to get him to talk;

·

That if he wanted to apply for legal aid, then he should do so at
the earliest opportunity;

·

That the legal aid office was closed on the weekend but a legal
aid lawyer would be available to him at the courthouse; and

·

That in a murder case the police have 24 hours to take an accused
before a judge or justice of the peace, but there is no chance of being
released before going to court.  He should speak to a legal aid lawyer when he
gets to court to start the process of seeking release.

[50]

Mr. Dumonceaux said that typically it takes three to five minutes
to provide advice to a person charged with murder, subject to any questions that
person may have.  If a person has questions, then the conversation could be as
long as 45 minutes to an hour.

[51]

The last thing Mr. Dumonceaux does is ask if the person understands
his advice and if there is anything else that person wants to ask him.  If
questions are asked, he will make a note of them.  Mr. Dumonceaux did not
have a note of Mr. Ashmore asking any questions.

[52]

Mr. Ashmore testified that he did not remember much about his
conversation with Mr. Dumonceaux.  When asked in-chief what he could
remember he said, I  pretty much him telling me [once] not to say anything;
[t]hats about it.

[53]

In cross-examination, Mr. Ashmore agreed that he knew from speaking
with Mr. Dumonceaux that he had a right to remain silent and that he
should not talk to the police.  Although he denied having been given
expressions to use in asserting his right to silence, he later agreed that he
told Inspector Pike My lawyer advised me not to talk about it because that
was something Mr. Dumonceaux advised him to say.  He also agreed that he
understood that he should not say anything to the police because it could be
used against him.

[54]

Mr. Ashmore denied being told by Mr. Dumonceaux that he should
assume that the police would be listening to all his conversations, other than
those with a lawyer.

[55]

Mr. Ashmore said he began implicating himself in Mr. Sabines
murder after Inspector Pike showed him the video clip.  He did so because he: 
(a) knew he had been caught; (b) was looking for forgiveness; (c) could tell
his mother the truth; and (d) would not have to lie to the police anymore.

Trial Judges Ruling

[56]

The trial judge gave the following reason for preferring Mr. Dumonceauxs
evidence to that of Mr. Ashmore:

[103]    Mr. Ashmore frankly
stated in his testimony that he has a poor recollection of what Mr. Dumonceaux
said to him.  Mr. Dumonceaux made contemporaneous notes of his
conversation with Mr. Ashmore; moreover, he is very experienced in Brydges
Line advice and said that the most important advice to detainees is to tell
them not to speak to the police and to tell them with words how to exercise
the right to remain silent.  In relation to the how, his testimony was clear
and unshaken.  He said he gave Mr. Ashmore several specific phrases to
use:  I dont want to talk to you, I have nothing to say, and My lawyer
told me not to talk.

[57]

In arguing that the legal advice he received from Mr. Dumonceaux was
constitutionally deficient, Mr. Ashmore sought to draw a parallel between
his circumstances and those in
R. v. Osmond
, 2007 BCCA 470, 227 C.C.C.
(3d) 375, leave refd, [2008] 1 S.C.R. xii.  In that case, this Court held that
Mr. Osmond, an unsophisticated 21 year old who had been arrested for
murder, had not been appropriately advised of his rights by a legal aid duty
counsel.

[58]

In finding that that Mr. Ashmores s. 10(b) rights had not
been infringed, the trial judge held that
Osmond
was distinguishable.  He
noted that, although there were some similarities between the two cases, there
were also a number of important differences.  In part, he stated:

[120]    There are some relevant
similarities between
Osmond
and the instant case, to wit:  (a) both men
faced a charge of first degree murder; (b) both men used the Brydges Line in
the exercise of their right to counsel; (c) both men spoke for a relatively
short time (two to three minutes) with counsel; (d) both men were given
similar legal advice which included advice not to speak to the police or to
cellmates; (e) both men were not asked questions about the circumstances of the
alleged crime; and, (f) both men confessed to the crime under investigation
during subsequent police interviews.

[121]    There are also, however, some
important distinctions to be drawn between
Osmond
,
and Ashmore,
as follows:  (a) Mr. Ashmore, at 24 years of age, was well into adulthood
and had experience within the criminal justice system as an adult; (b) Mr. Ashmore
neither had a lawyer nor indicated to the police the existence of a lawyer
other than Brydges Line counsel, to whom he wished to speak; (c) Mr. Ashmore
had access to telephone directories if he wished to make use of them; (d) Mr. Ashmore
did not try to outsmart the police (as did Osmond) and, thereby, apparently
reveal a lack of intelligence; (e) Mr. Ashmore was not rushed into a
police interview following his consultation with counsel  in fact, the
interview did not begin until the following afternoon, about 17 hours after his
consultation with counsel; and, (f) Brydges Line counsel told Mr. Ashmore
how to effectively exercise his right to remain silent.

[122]    The language used by Donald J.A.
in his reasons in
Osmond
,

suggests that it was the
cumulative effect of the circumstances in
Osmond
which led the court to
conclude that Mr. Osmonds rights to counsel had been breached.  The same
circumstances do not exist in relation to Mr. Ashmore.  There are material
and critical differences as identified above.



[128]    In the
instant case, the facts regarding advice on how to exercise the right to
silence differ materially from those in
Osmond
.  The evidence
establishes that Mr. Ashmore was given several examples of phrases to use
to exercise his right to silence; accordingly, I am satisfied that
Osmond

is distinguishable on its facts and that Mr. Ashmores
Charter

rights were not breached by the inadequacy of advice relating to the
exercise of the right to silence.

Analysis

Sufficiency of Mr. Dumonceauxs
Advice

[59]

Mr. Ashmore submits that the trial judge erred in holding that the
advice he received from Mr. Dumonceaux was adequate in the circumstances. 
Mr. Ashmore also submits that, as Mr. Dumonceaux did not purport to
have a specific recollection of their conversation, the trial judge erred in
preferring Mr. Dumonceauxs evidence to his own.  I will deal with this
latter point first.

[60]

While it is true that Mr. Dumonceaux could not independently recall
his interaction with Mr. Ashmore, he was able to testify with considerable
specificity as to the substance of their conversation on the basis of the
standard form he completed at the time and his customary practice.  Mr. Ashmore,
on the other hand, only had a vague recollection of their conversation.

[61]

It was open to the trial judge to prefer Mr. Dumonceauxs evidence
for the reasons he gave.  In this regard, it is to be remembered that testimony
regarding standard or habitual practice, even standing alone, can serve as the
basis for finding that something was done in a certain way.  As Mr. Justice
Seaton stated in
Belknap v. Meakes
(1989), 64 D.L.R. (4th) 452 at 465
(B.C.C.A.):

If a person can say
of something he regularly does in his professional life that he invariably does
it in a certain way, that surely is evidence and possibly convincing evidence,
that he did it in that way on the day in question.

See also:
R. v. Thompson
(2001), 151 C.C.C. (3d) 339
at paras. 7-9 (Ont. C.A.);
R. v. Cunningham
, 2006 ABCA 345,
401 A.R. 35 at paras. 4, 5.

[62]

I now turn to Mr. Ashmores objections concerning the adequacy of Mr. Dumonceauxs
advice.  Mr. Ashmore relies chiefly on
Osmond
.  For its part, the
Crown submits, as it did at trial, that the advice given was adequate.  In
addition, the Crown now says that to the extent that
Osmond
stands for
the proposition that the adequacy of the legal advice given to a detainee can
generally be subjected to judicial scrutiny, that decision has been overtaken
by
Willier
.

[63]

While the reasoning in
Osmond
may well have been brought into
question by
Willier
(in particular, paras. 41, 42), it is unnecessary
to comment further on this point.  That is because I agree with the trial judge
that the facts of this case are distinguishable from
Osmond
and that,
having regard to the purpose of s. 10(b), the advice Mr. Ashmore
received was appropriate and efficacious.

[64]

The purpose of s. 10(b) is
to ensure that
a detainee is not only aware that he or she is not obliged to speak with the
police or co-operate in their investigation, but is also aware of how to
exercise those rights.  This was reiterated by McLachlin C.J. and Charron J.
in
Sinclair
:

[26]
The purpose of the right to counsel is to allow
the detainee not only to be informed of his rights and obligations under the
law, but equally if not more important, to obtain advice as to how to exercise
those rights
:
R. v. Manninen
, [1987] 1 S.C.R. 1233, at pp. 1242-43.
 The emphasis, therefore, is on assuring that the detainees decision to cooperate
with the investigation or decline to do so is free and informed.  Section 10(b)
does not guarantee that the detainees decision is wise; nor does it guard
against subjective factors that may influence the decision.  Its purpose is
simply to give detainees the opportunity to access legal advice relevant to
that choice.

...

[29]      The s. 10(b) right to consult and retain
counsel and to be advised of that right supports the broader s. 7 right to
silence.  However, it is not to be confused with the right to silence.
An
important purpose of legal advice is to inform the accused about his right to
choose whether to cooperate with the police investigation and how to exercise
it.
Section 10(b) is a specific right directed at one aspect of protecting
the right to silence  the opportunity to secure legal assistance. ...

...

[32]      We conclude that in the context of a custodial
interrogation,
the purpose of s. 10(b) is to support the detainees
right to choose whether to cooperate with the police investigation or not, by
giving him access to legal advice on the situation he is facing.
This is
achieved by requiring that he be informed of the right to consult counsel and,
if he so requests, be given an opportunity to consult counsel.

[Emphasis added.]

See also:
Willier
at para. 28.

[65]

Mr. Dumonceaux not only advised Mr. Ashmore of his right to
silence and his right not to co-operate with the police, but also provided him
with ways to assert those rights.  In addition, because of the seriousness of
the charge, he warned Mr. Ashmore of stratagems that the police might
employ in an effort to obtain information from him, both overtly and
surreptitiously.  Lastly, Mr. Dumonceaux informed Mr. Ashmore that he
would be held in custody through the weekend, and advised him how to apply for
legal aid representation at the earliest opportunity.  Taken as a whole, the
advice provided by Mr. Dumonceaux adequately informed Mr. Ashmore of
his rights to remain silent and to choose whether to co-operate with the
police, and how to exercise those rights.

Was Further s. 10(b)
Advice Required?

[66]

Mr. Ashmore submits that even if there was no violation of his
s. 10(b) rights before the start of the first interview with Inspector
Pike, violations occurred during and after that interview when he was not given
an opportunity to contact counsel before being confronted with the video clip
from the undercover operation and before being asked to participate in the
re-enactment.  He says that each of those events re-triggered the informational
and implementational components of s. 10(b) because they fall within the
ambit of new procedures discussed in
Sinclair
.  I do not agree.

[67]

In
Sinclair
, the Chief Justice and Charron J. addressed the
question of when a further opportunity to consult with counsel may be required. 
They noted that the need for such an opportunity will generally involve a
material change in the detainees situation after the initial consultation:  para. 43. 
They referred to the following as examples of when this will commonly arise:

·

New (non-routine) procedures, like participation in a line-up or
submitting to a polygraph examination, as these generally will not have been
within the contemplation of the lawyer initially consulted:  para. 50;

·

A change in jeopardy, where the investigation takes a new and
more serious turn as events unfold:  para. 51;

·

If it appears that a detainee who had waived his or her right to
counsel may not have understood those rights:  para. 52; and

·

If the police have effectively undermined the legal advice that a
detainee has received:  para. 52.

[68]

In playing the video clip, Inspector Pike did no more than accurately
disclose evidence the police had already gathered.  That the police might show Mr. Ashmore
evidence, even bogus evidence, was a matter on which Mr. Ashmore had
received legal advice, so it cannot be said that what occurred was unanticipated. 
However, even if this possibility had not been the subject of legal advice, or the
record was silent as to what advice was given, the police practice of
disclosing information, be it true or false, to encourage a detainee to talk
does not, without more, re-trigger s. 10(b) rights.  As stated in
Sinclair
(at para. 60):

... the cases thus far do not
support the view that the common police tactic of gradually revealing (actual
or fake) evidence to the detainee in order to demonstrate or exaggerate the
strength of the case against him automatically triggers the right to a second
consultation with a lawyer, giving rise to renewed s. 10(b) rights.

See also:
McCrimmon
at para. 23.

[69]

As for the re-enactment, Mr. Ashmores argument fails at the outset
because he was re-advised of his right to consult a lawyer and chose not to do
so.  I do not accept his submission that he was confused as to his rights and,
therefore, did not clearly and unequivocally waive them.  Inspector Pike was at
pains to ensure that Mr. Ashmore did not want to speak with a lawyer again
and that his participation in the re-enactment was voluntary.

[70]

There are two additional reasons why I would not accede to this
argument.  The first is that I do not consider a re-enactment to be a new
(non-routine) procedure that falls outside of the expectations of counsel
advising a detainee.  A re-enactment is nothing more than a statement by
conduct.  It involves a person demonstrating, rather than simply recounting, how
events unfolded.  It can hardly be said, for example, that Mr. Ashmores response
to Tell me how you strangled Mr. Sabine is of a different character than
his response to Show me how you strangled Mr. Sabine.

[71]

The second reason is that even if a re-enactment could be considered to
be a new procedure, a request to participate in one was not a matter on which Mr. Ashmore
required further legal advice.  Although Mr. Dumonceaux did not
specifically use the word re-enactment, he did counsel Mr. Ashmore
against participating in a line-up or a lie detector test, and to be aware that
the police might ask him to participate in some form of test as a ruse to get
him to talk.  Given that advice and the strong general admonition Mr. Ashmore
received with respect to providing any information to the police, he was in a
position to be able to make a meaningful choice about whether to participate in
the re-enactment.

Arbitrary
Detention

Voir Dire
Evidence

[72]

As mentioned previously, Mr. Ashmore was arrested on a Friday
afternoon and lodged in a cell at police headquarters.  On Saturday morning, he
was remanded into custody by a justice, to appear in Provincial Court the
following Monday.  The warrant of committal provided for his being held at,
amongst other places, a police lockup.  He remained at police headquarters
over the weekend except for during the re-enactment.

[73]

The remand hearings for Mr. Ashmore and the others were done by
teleconference, commencing at approximately 9:00 a.m. on Saturday, May 13,
2006.  Each was dealt with separately.  Mr. Ashmore takes no issue with the
use of the teleconferencing technology.

[74]

Mr. Ashmores hearing began with Inspector Pike briefly outlining
the case against him.  The justice then advised Mr. Ashmore that as the
charge was murder, the
Criminal Code
required her to order him detained
in custody and she made such an order.

[75]

As the justice had failed to formally remand Mr. Ashmore and the
others to appear in court on the following Monday, there was a second teleconference
hearing for each one of them approximately one hour later.  The following
occurred at Mr. Ashmores hearing:

Justice:         Im
calling again just to let you know that this matter will be brought to Court on
Monday.

Ashmore:      Monday?

Justice:         May
15th, 2006, 9 a.m. at the Surrey Court House.  If you have counsel you should
advise them to be present, sir.

Ashmore:      Ah,
I think Im just getting Legal Aid.

Justice:         Alright then.  Thank
you sir.

[76]

Inspector Pike testified that the Provincial Court courthouse that
services his area is located in Surrey and operates Monday to Friday, from
approximately 9:00 a.m. to 4:30 p.m.  For an accused person to appear
in court on a given day, a report to Crown counsel has to be completed and
submitted prior to 3:30 p.m. that same day.  Inspector Pike said that the
British Columbia Sheriffs Service, which is responsible for transporting
persons to either court or a provincial institution, regularly picks-up accused
persons from the police lockup at 8:45 a.m. on weekdays (holidays excepted),
and at 1:00 p.m., if requested to do so.  On occasion, the police will
transport accused persons to the Surrey courthouse to ensure that they appear
before a justice of the peace within 24 hours of their arrest (as required by
s. 503(1) of the
Criminal Code
).  Inspector Pike also said that neither
of the provincial pre-trial services centres (i.e., remand facilities) in the
area accepts prisoners on weekends.

[77]

Inspector Pike further testified that when it is not possible to have an
accused appear in person before a justice of the peace within 24 hours of
arrest, arrangements are made for an appearance by teleconference.  The justice
is at the Judicial Justice Centre in Burnaby.  The Centre operates every day
from 7:00 a.m. until 10:00 p.m., and there is an after-hours number. 
Inspector Pike did not know whether the after-hours number could be used for
remand hearings.  In this case, Inspector Pike faxed the documents relating to Mr. Ashmore
and the others to the Centre at 7:00 a.m. on Saturday, so they could be
dealt with that morning.

[78]

Inspector Pike said that it was not initially his intention to arrest Mr. Ashmore
and the others on a Friday so as to be able to detain them in police cells over
the weekend.  However, that became the plan when the Crown approved the charges
on Thursday afternoon and arrangements were made for the arrests to take place
the next afternoon.  Inspector Pike said that even though the report to Crown
counsel had been prepared, Mr. Ashmore could not have been taken directly
to the Provincial Court courthouse following his arrest as it was necessary for
him to be processed and booked in, and be given an opportunity to contact
counsel.

Trial Judges Ruling

[79]

At trial, Mr. Ashmore contended that his detention in the police
lockup over the weekend was unlawful and, therefore, infringed his rights under
s. 9 of the
Charter
.  He submitted that because his rights had been
infringed, his statements to Inspector Pike, the re-enactment, and the conversation
with his mother should all be excluded pursuant to s. 24(2) of the
Charter
. 
Mr. Ashmores argument rested on
R. v. Ansari
, 2008 BCSC 1492,
which, in turn, relied on
R. v. Precourt
(1976), 39 C.C.C. (2d) 311 (Ont.
C.A.), leave refd, [1977] 1 S.C.R. xi, and
R. v. Daunt
, 2005 YKSC 34,
31 C.R. (6th) 31.  In brief, Mr. Ashmore took the position that after he
was remanded by the justice, he was under the custody and supervision of the
court and, therefore, it was not open to the police to deal with him as they
did.  In rejecting this argument, the trial judge declined to follow
Ansari
.

[80]

Mr. Ansari was arrested for murder near the University of British
Columbia on a Tuesday afternoon and taken to the nearby Royal Canadian Mounted
Police detachment.  He was later transported to the West Vancouver Police station
where, at about 7:45 p.m., he met with his lawyer.  The police advised the
lawyer that Mr. Ansari would be held in custody overnight and taken to
court the next day.  Shortly after 10:00 p.m., Mr. Ansari was taken to the
North Vancouver detachment of the Royal Canadian Mounted Police, where he was
questioned until after midnight.  Further questioning took place on Wednesday
morning.  That afternoon, Mr. Ansari asked to speak with his lawyer, but
the police did nothing to facilitate his doing so.  Shortly after that, the
lawyers associate came to the detachment to speak to Mr. Ansari.  The
police advised him that Mr. Ansari was in remand and not available.

[81]

At 4:36 p.m. (i.e., more than 24 hours after Mr. Ansaris arrest
and contrary to s. 503(1)), a teleconference remand hearing took place.  A
justice ordered Mr. Ansari detained, to appear in Provincial Court in
North Vancouver at 9:30 a.m. the next day, i.e., Thursday.  The justice
apparently recommended that the police arrange for Mr. Ansari to speak
with his lawyer, but nothing was done to facilitate such a call.  The warrant
of committal issued by the justice commanded peace officers to take Mr. Ansari
to a Provincial Correctional Centre or a Police Lock-up.  Following the
remand hearing, Mr. Ansari remained in police cells.  He was interviewed
again (for the third time) starting at 5:00 p.m.  That interview lasted three
hours.  Approximately 45 minutes later, Mr. Ansari was allowed to meet
with his lawyers associate.

[82]

The judge at Mr. Ansaris trial, Mr. Justice McEwan, excluded
the post-remand interview for two reasons.  The first was because he was not
satisfied beyond a reasonable doubt that Mr. Ansaris statements were
voluntary under the common law.  The second was grounded in ss. 9 and
24(2) of the
Charter
.  The judge opined that Mr. Ansari had been
unlawfully detained because he should have been taken before a justice sooner
than he was and because, after being remanded, he should have been treated as
being held under judicial, as opposed to police, supervision.

[83]

In declining to follow
Ansari
, the trial judge first noted that
the
Charter
aspect of that decision was
obiter dicta
, as Mr. Ansaris
statements had already been found inadmissible at common law.  He then went on
to expressly disagree with the holdings in
Ansari
relating to:  (a) the
lawfulness of holding someone who has been remanded into custody in police
lockup; and (b) the concept that such a person is to be viewed as being under
judicial supervision.

[84]

In finding that Mr. Ashmore had been in the lawful custody of the
police over the weekend, the trial judge stated, in part:

[141]    In the case at bar, I find that Mr. Ashmore
was, at all times, within the lawful custody of the police, as agents of the
state.  He was lawfully arrested and lawfully in the custody of the police
pending his remand hearing.  There has been no suggestion to the contrary.  He
was taken before a justice within 24 hours of his arrest, in compliance with
s. 503(1)(a) of the
Code
.  He was detained in custody and committed
by warrant in Form 8, as the justice was obliged to do under s. 515(11) of
the
Code
.



[145]    After
the remand hearing, Mr. Ashmore was lawfully taken to a police lockup and
lawfully held there during the balance of the weekend. The Warrant of Committal
was in the form authorized by the
Criminal Code

and, by its
express wording, it designated a police lockup as a prison for the purposes of
the Warrant of Remand.  Even if a correctional institution/remand centre were
the preferred or usual holding facility, the evidence established that such a
facility was not open for the intake of prisoners on the weekend.

[85]

In rejecting the argument that Mr. Ashmores status had changed
vis-à-vis
the investigation, the trial judge said, in part:

[155]    The notion of the court standing
between the police and the accused is one that is, in my view, inconsistent
with two compelling and legitimate societal interests, i.e.:  (a) the
expeditious arrest of suspects; and (b) the successful prosecution of the
perpetrators of crime.  If an accused were to acquire a new and protected
status merely by being brought before the courts as required within 24 hours of
arrest, then this would place the police in the unenviable position of having
to weigh the respective risks of:  (a) leaving a suspect at large; and (b)
having their investigative options compromised within 24 hours of arrest.

[156]    In this same vein I would comment
that, in my view, describing the 24-hour post-arrest period as a period of investigative
detention is somewhat misleading if it is used to suggest that s. 503(1)(a)
of the
Code
legislates that only a very limited post-arrest
investigative window is open to the police.  Nothing in the wording of this
provision suggests that it is intended to address, let alone limit, the
investigative period; rather, by its wording it merely ensures that an arrestee
will not languish in detention without prompt resort to the options available
in law relating to detention/release.

[157]    In
keeping with all the foregoing, I must respectfully disagree with
Ansari
in relation to a new status with corresponding new rights accruing to an
accused merely because he or she is brought before the court.  In this regard,
I think it must be borne in mind that
Precourt
,

the case
upon which the decision in
Ansari

is based, is a pre-
Charter

case.

Analysis

The Concept of Post-Remand
Judicial Supervision

[86]

Mr. Ashmore submits that what he describes as the principle in
Ansari

requires the police to treat a detainee differently following a remand into
custody.  He says that once he was remanded he was in the custody and
supervision of the court and, as a result, it was not open to the police to
deal with him as they did.  In particular, he says that following the remand,
the police were precluded from interviewing him without re-advising him of his
rights in accordance with s 10(b) of the
Charter
.  He also says that the
manner in which the police dealt with him amounted to a breach of his right not
to be arbitrarily detained (
Charter
, s. 9).

[87]

Mr. Ashmore was remanded into custody pursuant to s. 515(11) of
the
Criminal Code
, which reads:

Where an accused who is charged
with an offence mentioned in section 469 is taken before a justice, the justice
shall order that the accused be detained in custody until he is dealt with
according to law and shall issue a warrant in Form 8 for the committal of the
accused.

[88]

Form 8 contains a space in which to insert the place, i.e., prison, to
which the accused is to be conveyed.  Prison is defined in s. 2 of the
Criminal
Code
, as follows:

prison includes a penitentiary,
common jail, public or reformatory prison, lock-up, guard-room or other place
in which persons who are charged with or convicted of offences are usually kept
in custody.

[89]

Mr. Ashmore relies on the recommendations with respect to the post-remand
treatment of detainees made by Mr. Justice Veale in
Daunt
(at para. 143)
which were cited with approval in
Ansari
(at para. 51).  Those
recommendations, which include the following, were described in
Daunt
as
tentative because the matter had not been fully argued in that case:

1.         The
remand order under section 515(11) of the
Criminal Code
, in Form 8,
contemplates that the accused will be transported to a prison and not the
police holding cells.
This is based upon the principle set out in
Precourt
that the accused is now under the jurisdiction of the court.

2.
The
general police investigative power to interrogate the accused person has
terminated.  The right to question the accused in the absence of counsel
without his consent and the use of police persuasion to convince the accused to
waive his or her right to silence do not exist at this stage, because the
accused is under the jurisdiction of the court.
The statutory powers, such
as executing a DNA warrant, will always remain.  A spontaneous utterance of the
accused in the course of a DNA warrant may be admissible as in
R. v.
Portillo
, [1999] O.J. No. 3528 (Ont. Sup. Ct. J.) at paragraph
88.

3.         There
undoubtedly will be circumstances where the accused cannot immediately be
transported to a prison.  Reasonable delays caused by lack of personnel or
transport, for instance, which result in the accused being held in holding
cells at courthouses or in detachments cells in small communities are not
breaches of remand orders.
However, once the remand order is made, the
accused is in court-ordered custody, not investigative custody of the police.

[Emphasis added.]

[90]

By way of brief background, Mr. Daunt was arrested for murder in
Dawson City early on a Thursday evening and taken to the local Royal Canadian
Mounted Police detachment.  At approximately 4:30 p.m. on Friday, a justice
remanded Mr. Daunt into custody and issued a warrant of committal
directing that he be taken to the Whitehorse Correctional Centre.  However, it
was not until 4:00 p.m. on Saturday that Mr. Daunt was flown out of Dawson
City to Whitehorse.  Prior to his departure, Mr. Daunt was interviewed by
the police and made inculpatory statements.  Those statements were excluded
because the Crown failed to prove their voluntariness.  There had been no application
to exclude those statements on the basis of a breach of s. 9 of the
Charter
.

[91]

Mr. Ashmore also relies on
R. v. Charlie
, 2009 YKTC 82, 196
C.R.R. (2d) 144.  Mr. Charlie, who had been arrested in Old Crow for
assault and other offences, appeared by teleconference before a justice who
remanded him into custody and issued a warrant of committal directing that he
be conveyed to the Whitehorse Correctional Centre.  As there is no road access
to Old Crow, Mr. Charlie was held in a police cell until he could be flown
to Whitehorse.  Prior to his departure, Mr. Charlie was taken to an
interview room where he made a statement.  In finding that the Crown had failed
to prove the voluntariness of that statement, Judge Cozens, citing
Daunt
and
Ansari
, held that:  (a) the police had no authority to remove Mr. Charlie
from his cell without his consent; and (b) for any consent to be informed, Mr. Charlie
would have had to be given an opportunity to speak with counsel:  paras. 64,
65.

[92]

The Crown says that
Ansari
was wrongly decided.  It relies on,
amongst other authorities,
R. v. Bhander
, 2010 BCSC 1239.  In that case,
Madam Justice Dickson preferred the reasoning of the trial judge in the case at
bar to that in
Ansari
:  paras. 76, 77.  However, as
Bhander
is under appeal, I will not do more than mention it (File No. CA038635).

[93]

The concept that a post-remand detainee is under judicial supervision is
grounded in the pre-
Charter
judgment in
Precourt
.  The issue in
that case was whether a statement had been properly ruled voluntary at trial.  Mr. Justice
Martin held, for several reasons, that voluntariness had not been properly established. 
In the result, Mr. Precourts conviction was set aside.  A new trial was
ordered at which the Crown would have another opportunity to prove
voluntariness.

[94]

Mr. Precourt was arrested for robbery at 4:30 p.m. and taken to a
police station.  He was questioned at 6:30 p.m. and again at 9:00 p.m.  At
10:45 p.m. he was told he would be charged.  He was also told that he did not
have to say anything, but that anything he did say might be given in evidence.  Mr. Precourt
then gave an exculpatory statement, following which he was held overnight in a
police cell.  The next morning, at 9:30 a.m., he was placed in a line-up with a
co-accused.  Only the co-accused was identified.  Following the line-up, an
information charging Mr. Precourt was sworn.  He appeared shortly
thereafter before a Provincial Court judge who remanded him in custody for a
show-cause hearing two days later.  The warrant of committal directed that Mr. Precourt
be taken forthwith to a specified common (i.e., provincial) jail.  However,
instead of conveying Mr. Precourt to that jail, the police took him back
to the police station where he was questioned again.  At 6:47 p.m. he signed a
statement admitting his involvement in the robbery.  Mr. Precourt was
taken to the provincial jail at 9:30 p.m.  The admittance sheet showed that he
had a black eye, bruises on his chest and stomach, and a small burn on his
back.  At trial, Mr. Precourt testified on a
voir dire
that those
injuries had been inflicted by police officers before he signed the statement. 
This was denied by the officers.

[95]

It was the Crowns theory that Mr. Precourts injuries had been
inflicted by a co-accused after Mr. Precourt had signed the statement.  One
of the errors identified by Martin J.A. was the trial judges refusal to
allow Mr. Precourt to call evidence to establish that the co-accused did
not have an opportunity to inflict those injuries:  at 325.

[96]

Another error identified by Martin J.A. was the trial judges
failure to appreciate the significance and relevance, in the context of a
voluntariness
inquiry
,
of the fact that the police had improperly held Mr. Precourt at the police
station in the face of an order requiring him to be taken to a provincial
jail:  at 323.  In the course of dealing with the failure of the police to
abide by that order, Martin J.A. stated (at 321):

Sections 465[(1)](d) [now s. 537(1)(d)] and
457.1 [now s. 516(1)] require the Justice to remand the accused in
custody in a prison.  The broad definition of a prison contained in the
Code
no doubt introduces greater flexibility with respect to the custodial facility
in which the accused may be confined following a remand by a judicial officer
than was the case under the former
Code
.  Nevertheless, it is, I think,
clear that the
Code
contemplates custody of a different character
following such a remand than the investigative police custody provided for by
s. 454 [now s. 503] of the
Code
.

When the accused has been taken before a judicial
officer and remanded on an information the investigative process incidental to
arrest, previously referred to, has terminated, a decision to invoke the machinery
of the criminal law to try the accused has been made, and he is thereafter
under the jurisdiction of the Court.  I do not intend to imply, however, that
the police may not thereafter, in appropriate circumstances, interview the
accused, or conduct procedures involving the accused, for example, an
identification parade.

It is implicit,
however, in the provisions of the
Code
and the statutory form of warrant
remanding a prisoner that ordinarily where a prisoner is remanded in custody he
is to be held in a custodial facility separate from mere holding cells
connected with the police function where such a prison is available.

[97]

Having regard to the critical fact in
Precourt
, that being the
failure of the police to abide by the terms of the remand order, I do not read
that judgment as dealing with anything other than the place where a person is
to be lawfully held.  Although the nature of that place may affect the ability
of the police to continue their investigation, I agree with the trial judge in
the case at bar that a remand order, by itself, neither confers new constitutional
rights on a detainee, nor imposes limitations on what lawful investigative
techniques may be used by the police.  Indeed, this was recognized by Martin J.A.
at the end of the second paragraph of his reasons I have just quoted.

[98]

That a remand order does not have the effect of shielding an accused
from otherwise lawful investigative action is evinced by two decisions of the
Court of Appeal for Ontario subsequent to
Precourt
:
R. v. Hobbins
(1980), 54 C.C.C. (2d) 353, affd, [1982] 1 S.C.R. 553; and
R. v. Miller
(1987), 38 C.C.C. (3d) 252.

[99]

Mr. Hobbins was convicted of arson.  The issue on appeal was the voluntariness
of a statement that had been admitted into evidence.  At the time Mr. Hobbins
made that statement, he was in jail serving a sentence.  Wishing to question Mr. Hobbins
about the arson, police officers obtained what is described as a warrant of
deliverance from a justice of the peace, authorizing them to take him to a
police station.  This type of warrant was totally improper, but this was not
known to the officers because it was common practice at the time to use them
for investigative purposes.

[100]

In
dismissing the appeal, Associate Chief Justice MacKinnon, with reference to
Precourt
,
stated that the fact that Mr. Hobbins had been unlawfully detained at the
police station at the time he was questioned did not, of itself, render his
statement involuntary.  In so doing, he opined that the police could have questioned
Mr. Hobbins in his cell at the jail:  at 364.

[101]

The issue
in
Miller
was whether the seizure of a blood stained bandage from Mr. Miller
after he had been remanded was unreasonable and a violation of s. 8 of the
Charter
.  When Mr. Miller was arrested, he had a bandage covering a
cut on his wrist.  He was remanded into custody by a justice of the peace and
taken to a provincial jail.  The next day, a police officer realized that the
bandage could provide evidence and obtained a search warrant to seize it.  (For
reasons I need not explain, that warrant was invalid.)

[102]

The
officer found Mr. Miller at a police detachment where, it would appear, he
had been held while being taken to court for a bail hearing.  Mr. Miller
was given the option of having the bandage removed at the police station or at
a hospital.  He chose the hospital.  The bandage was admitted into evidence at Mr. Millers
trial and he was convicted.

[103]

In dismissing the appeal, the Court held that Mr. Millers rights
had not been violated, as the bandage had been lawfully seized incidental to
his arrest, albeit some 18 hours after the arrest.  Mr. Justice Goodman
rejected a submission that the fact that Mr. Miller had been remanded into
custody precluded the officer from exercising his common law powers (at 258):

Although the
Code
contemplates a different character of custody following the remand by a
judicial officer, which requires incarceration of an accused in custodial
facilities separate from mere holding cells where such facilities are available
(see
R. v. Precourt
[citations omitted]), the fact remains that the
accused remains in custody and, in my opinion, contrary to the submission made
by the appellant, the change in the character of the custody does not affect
the right to search or seize incident to a lawful arrest.

[104]

Returning
to the case at bar, when Mr. Ashmore was interviewed at police
headquarters by Inspector Pike on May 13, 2006, he was lawfully detained, as
the warrant of committal authorized his detention at a police lockup.  The
fact that Mr. Ashmore was questioned in interview rooms rather than in a
cell is, in my opinion, of no consequence.  In the circumstances of this case,
it would be drawing too fine a distinction to say that the lawfulness of a
detention is vitiated because a detainee is interviewed in another part of the
building in which he is being lawfully held or, to use the other example given
by Martin J.A. in
Precourt
, participates in an identification
parade (i.e., a line-up) that takes place outside the cellblock area of a
lockup or provincial jail.

[105]

As Mr. Ashmores
position
vis-à-vis
the investigation was the same before and after the
remand order was made, the police were not required to re-advise him of his
rights under s. 10(b) of the
Charter
.  To paraphrase what was said
in
Sinclair
(at para. 43), there was no material change in Mr. Ashmores
situation after his consultation with Mr. Dumonceaux.

Detention During the Re-enactment

[106]

The
warrant of committal authorized the police to convey Mr. Ashmore to a
prison in the Province of British Columbia being either a federal institution,
a provincial institution or a police lockup and deliver him/her to the keeper
thereof.  It did not give the police the unilateral right to remove Mr. Ashmore
from one of those places and keep him in their custody elsewhere for
investigative purposes.  The Crown has not referred to anything that would
validate their actions.  Accordingly, when Mr. Ashmore was taken from
police headquarters solely for the purposes of the re-enactment, he was being unlawfully
detained.  Such a detention is constitutionally arbitrary:
R. v. Grant
,
2009 SCC 32, [2009] 2 S.C.R. 353 at para. 54.

[107]

As there
is a temporal and tactical connection between Mr. Ashmores arbitrary
detention and his participation in the re-enactment, the admissibility of what
he said and did at the North Delta Police Station, the apartment building, and
Annacis Island, falls to be determined under s. 24(2) of the
Charter
:
R. v. Goldhart
, [1996] 2 S.C.R. 463 at para. 39;
R. v.
Lauriente
, 2010 BCCA 72, 251 C.C.C. (3d) 492 at para. 50.

Admissibility of the
Re-enactment

[108]

In
R. v. Reddy
, 2010 BCCA 11, 251 C.C.C. (3d) 151, I summarized
the approach set out in
Grant
, for determining  the admission of
evidence obtained in breach of a
Charter
right:

[91]      The
Grant

factors
are succinctly stated at paragraph 71 of that decision.  In deciding
whether to admit or exclude evidence, a court must now assess and balance the
effect of admitting the evidence on societys confidence in the justice system
having regard to:

(1)        the seriousness of the
Charter
-infringing
state conduct (admission may send the message the justice system condones
serious state misconduct);

(2)        the impact of the breach on the
Charter
-protected
interests of the accused (admission may send the message that individual rights
count for little); and

(3)        societys interest in the adjudication of the
case on its merits.

See also:
Harrison
[2009 SCC 34, [2009] 2 S.C.R. 494]
at para. 2

[92]      With respect to the first factorseriousness of the
breachthe greater the level of state misconduct, the greater will be the need
of the courts to disassociate themselves from that conduct.  Wilful or reckless
disregard for
Charter
rights will, therefore, tend to support
exclusion:  paras. 71-74.  Further, as the Chief Justice and Charron J.
noted (at para. 75):

Good faith on the part of the police will also reduce the
need for the court to disassociate itself from the police conduct.  However,
ignorance of
Charter
standards must not be rewarded or encouraged and
negligence or wilful blindness cannot be equated with good faith:  [citations
omitted].

[93]      As for the second factorimpact of the breach on
the accusedit was observed that [t]he impact of a
Charter
breach may
range from fleeting and technical to profoundly intrusive.  The more serious
the impact is on the rights of the accused, the more likely it will be that
exclusion is warranted:  paras. 76, 77.

[94]      The last factorsocietys
interest in a decision on the meritsinvolves the question of whether the
truth seeking function of the criminal trial process would be better served by
admission of the evidence, or by its exclusion:  para. 79.  The
reliability of the evidence is an important consideration, as is the importance
of the evidence to the truth-seeking function of the trial.  Although seriousness
of the offence remains a consideration, it has far less importance than under
the
Collins
/
Stillman
framework, because s. 24(2) focuses on
the long-term implication for the repute of the administration of justice, and
not the publics short-term desire for a conviction:  para. 84.

See also:
R. v. Stanton
, 2010 BCCA 208, 254 C.C.C.
(3d) 421 at para. 52.

[109]

Dealing
with the first factorthe seriousness of the breachthe record is silent as to
Inspector Pikes belief regarding his authority to take Mr. Ashmore away from
police headquarters.  Accordingly, it is not possible to situate his conduct along
the good faith / bad faith continuum with any precision.  What is clear,
however, is that Inspector Pike was generally mindful of Mr. Ashmores
rights, as he was not going to take Mr. Ashmore anywhere unless Mr. Ashmore
agreed to come with him.  In that regard, Inspector Pike offered Mr. Ashmore
another opportunity to speak with counsel, which Mr. Ashmore declined.  As
evinced by the trial judges finding of voluntariness, Mr. Ashmores
agreement to accompany Inspector Pike for the purpose of the re-enactment was
an exercise of his own free will.  Given the state of the record, I would treat
this factor as neutral.

[110]

The next factor to consider is the impact of the breach on Mr. Ashmores
Charter
protected interests.  In
R. v. Harrison
, 2009 SCC 34,
[2009] 2 S.C.R. 494, decided concurrently with
Grant
, Chief Justice
McLachlin said this:

[28]      This factor looks at
the seriousness of the infringement from the perspective of the accused.  Did the
breach seriously compromise the interests underlying the right(s) infringed? 
Or was the breach merely transient or trivial in its impact?  These are among
the questions that fall for consideration in this inquiry.

[111]

In this
case, the breach had no real impact on Mr. Ashmores liberty interests. 
Simply put, having been remanded into custody, he was not free to go anywhere. 
Further, in light of his previous statements to Steve and Inspector Pike, the
re-enactment only resulted in Mr. Ashmore demonstrating that which he had
already admitted doing.

[112]

This
brings me to the final factor:  societys interest in an adjudication on the
merits.  What is in issue here is evidence of a re-enactment of a first degree
murder that Mr. Ashmore voluntarily participated in after exercising his
right to consult with counsel.  The public unquestionably has an interest in
the successful prosecution of this most serious of crimes.

[113]

Balancing
all the factors, I have concluded that, in the long-term, the repute of the administration
of justice would be adversely affected by the exclusion of the re-enactment.  This
is not a case in which there is need for the Court to disassociate itself from
conduct that violated the
Charter
.  I think a reasonable person,
informed of all the circumstances, would find that admission of that re-enactment,
not its exclusion, best serves the long-term interests of the administration of
justice.

Admissibility of the
Telephone Conversation

[114]

What
remains to be dealt with is Mr. Ashmores telephone conversation with his
mother.  As that conversation is temporally and tactically connected to Mr. Ashmores
participation in the re-enactmentthe suggestion for the call having been made
by Inspector Pike immediately after the re-enactment and while Mr. Ashmore
was being arbitrarily detainedits admissibility also falls to be determined
under s. 24(2).

[115]

Essentially
for reasons I have just given, I would not exclude it.

Conclusion

[116]

I would dismiss this appeal.

The Honourable Mr. Justice
Frankel

I agree:

The Honourable Mr. Justice
Tysoe

I agree:

The Honourable Madam Justice
Neilson


